DETAILED ACTION
Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of in the reply filed on August 24, 2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-18 and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shannon et al. (U.S. 2009/0294414) in view of Oswald et al. (U.S. 2010/0099266).

Shannon et al. is silent on a base RF generator to supply the base RF signal to a single impedance matching network and a non-base RF generator to supply the non-base RF signal to a single impedance matching network.


With respect to claim 2, the system of Shannon et al. further includes wherein the base RF generator is a 2 megahertz (MHz) RF generator and the non-base RF generator is a 27 MHz or a 60 MHz RF generator (par.[0038]).
With respect to claims 3 and 13, the system of Shannon et al. further includes wherein the first base power level includes a range of power values of the base RF signal and the range of power values is exclusive of a range of power values of the second base power level of the base RF signal (pars. [0031]-[0033], [0038]).

With respect to claim 5, the system of Shannon et al. further includes wherein to synchronize the non-base RF generator, the control circuit 160 is configured to send a control signal to the non-base RF generator to facilitate a generation of the first pre-determined non-base power level with the generation of the first base power level and a generation of the second pre-determined non-base power level with the generation of the second base power level (pars. [0029]-[0031]. [0035]-[0037]).
With respects 6 and 14, the system of Shannon et al. further includes wherein to synchronize the non-base RF generator, the external controller 160 is configured to:  send a control signal to the non-base RF generator to achieve the second pre-determined non-base power level without identifying the change in the plasma impedance, wherein the change in the plasma impedance is caused by a transition from the first base power level to the second base power level; and send a control signal to the non-base RF generator to achieve the first pre-determined non-base power level without identifying another change in the plasma impedance, wherein the other change in the plasma impedance is caused by a transition from the second base power level to the first base power level (pars. [0029]-[0031]. [0035]-[0037]).
Note.  All power levels of Shannon et al. are pre-determined since they are adjusted to perform a specific task (pars.[0029]-[0038]).

With respect to claim 8, it is an obvious design for the system of Shannon et al. to further include wherein the plasma processing chamber parameter is a chuck bias (par.[0038]) and the process parameter is a deposition rate (i.e. indirect process parameter of pulsing, plasma density and plasma sheath thickness, par.[0038]).
With respect to claim 9, it is an obvious design for the system of Shannon et al. further comprising a computer 160 configured to calculate the first pre-determined non-base power level and the second pre-determined non-base power level before the base RF generator is controlled to generate the base RF signal and before the non-base RF generator is synchronized with the base RF generator to generate the non-base RF signal (pars. [0029]-[0031], [0035]-[0037]).
With respect to claims 10 and 17, the system of Shannon et al. in view of Oswald et al. further includes wherein both the base RF generator 184 and the non-base RF generator 185 are configured to be coupled to an electrode of a plasma chamber via the single impedance matching network 188, wherein another electrode 130 of the plasma chamber is configured to be coupled to a ground potential, wherein the other electrode is configured to face the electrode (Fig. 1-Oswald et al.).  Additionally, it has been held that an express suggestion to substitute one In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1985).  See MPEP 2144.06 II.  
With respect to claims 11 and 18, the system of Shannon et al. further includes wherein the achievement of the first pre-determined non-base power level and the second pre-determined non-base power level occurs during processing of a substrate in a plasma chamber, wherein the change in the plasma impedance is not detected during the processing of the substrate (pars. [0029]-[0031]. [0035]-[0037]).
With respect to claim 15, it is an obvious design for the system of Shannon et al. further comprising:  a computer configured to calculate the first pre-determined non-base frequency and the second pre-determined non-base frequency to increase efficiency of power delivered by the non-base RF generator (pars. [0029]-[0031], [0035]-[0037]).
With respect to claim 16, it is an obvious design for the system of Shannon et al., further comprising:  a computer configured to calculate the first pre-determined non-base frequency and the second pre-determined non-base frequency before the base RF generator is controlled to generate the base RF signal and before the non-base RF generator is synchronized to generate the non-base RF signal (pars. [0029]-[0031], [0035]-[0037]).
With respect to claim 23, the system of Shannon et al. further includes wherein the first and second pre-determined non-base power levels are independent from the first and second base power levels that are applied to process a substrate (pars. [0029]-[0038]).
With respect to claim 24, the system of Shannon et al. in view of Oswald et al. further includes wherein the single impedance matching network 188 matches an impedance of the base .
Claims 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koshimizu (U.S. 20090255800) in view of Oswald et al. (U.S. 2010/0099266).
Referring to Figure 14 and paragraphs [0114]-[0120], [0130]-[0135], Koshimizu discloses a system comprising:  a plasma chamber 10 configured to process a substrate W (Fig. 14); an impedance matching network 32, 104 coupled to the plasma chamber; a base radio frequency (RF) generator 28 coupled to an impedance matching network and configured to generate a base RF signal that pulses in synchronization with a control signal 80 (par.[0116]); and a non-base RF generator 128 coupled to the impedance matching network 32, 104 and configured to generate a non-base RF signal (par. [0118]), wherein the non-base RF signal pulses between a first pre-determined parameter level and a second pre-determined parameter level synchronous with the base RF signal (pars.[0118]-[0119],[0134]-[0135]).
Koshimizu is silent on a base RF generator to supply the base RF signal to a single impedance matching network and a non-base RF generator to supply the non-base RF signal to a single impedance matching network.
Referring to Figure 1 and paragraphs [0046]-[0047], Oswald et al. teach a plasma system wherein it is conventionally known in the art for a base RF generator 184 to supply the base RF signal to a single impedance matching network 188 and a non-base RF generator 185 to supply the non-base RF signal to a single impedance matching network 188 in order to match the impedance of the base RF generator and non-base RF generator to the plasma impedance.  Additionally, by using one single impedance matching network, it significantly reduce the cost and footprint of the system without sacrificing process benefit.  Thus, it would have been 

With respect to claim 20, the system of Koshimizu further includes wherein the first pre-determined parameter level is a power level and the second pre-determined parameter level is a power level (i.e. amplitude PA, PB, Fig. 16, pars. [0130]-[0135]).
With respect to claim 21, the system of Koshimizu further includes wherein the first pre-determined parameter level is a frequency and the second pre-determined parameter level is a frequency (i.e. frequency FA, FB, Fig. 16, pars. [0130]-[0135]).
With respect to claim 22, the system of Koshimizu further includes wherein the second pre-determined parameter level is achieved without detecting a change in a plasma impedance in the plasma chamber caused by a transition from a first base power level of the base RF signal to a second base power level of the base RF signal, and the first pre-determined parameter level is achieved without detecting a change in the plasma impedance in the plasma chamber caused by a transition from the second base power level to the first base power level (pars. [0133]-[0134]).

Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Oswald et al.’266 teach a base RF generator to supply the base RF signal to a single impedance matching 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dhindsa et al.’289 teach a base RF generator to supply the base RF signal to a single impedance matching network and a non-base RF generator to supply the non-base RF signal to a single impedance matching network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716